Case 2:20-cv-00328-DCN Document 4 Filed 07/23/20 Page 1 of 2

5/06
Form: Pro Hac Vice
IN THE UNITED STATES DISTRICT/BANKRUPTCY COURTS
FOR THE DISTRICT OF IDAHO

NUVASIVE, INC. & NEXUS SURGICAL Case No, 2:20-cv-00328-DCN
INNOVATIONS, INC., 5
y, Plsintitie, ) APPLICATION FOR ADMISSION
MATT ROBINS, ) PRO HAC VICE
Defendant. )
)
) Fee: $250.00

 

Pursuant to Local Rule 83.4(e) of the United States District Court for the District of Idaho,

Christopher W. Cardwell , hereby applies for admission pro hac vice to appear and participate

 

in this case on behalf of Plaintiffs NuVasive, Inc. and neXus Surgical Innovations, Inc.

The applicant hereby attests as follows:

1. Applicant resides in Nashville, Tennessee , and practices at the following

address and phone number 150 Third Ave. South, Suite 1700, Nashville, TN 37201; (615) 244-4994

 

2. Applicant has been admitted to practice before the following courts on the following dates:

Courts: Dates:
See Attached.

 

 

 

tad

. Applicant is in good standing and eligible to practice in said courts.

4. Applicant is not currently suspended or disbarred in any other courts.

5, Katharine B. Brereton
Lake City Law Group PLLC

, amember in good standing of the bar of this court, of the firm of

, practices at the following office address and phone number:
435 W. Hanley Ave., Ste. 101, Coeur d'Alene, ID 83815; (208) 664-8115

 

and is hereby designated as co-counsel with authority to act as attorney of record for all purposes. Said designee hereby consents
to this designation by signing this application.

oi 2a tay oly fs ly : GORD

Katharine B. Brereton

Appligaht Designee

Signed under penalty of perjury.

 
Case 2:20-cv-00328-DCN Document 4 Filed 07/23/20 Page 2 of 2

CHRISTOPHER W. CARDWELL

Admitted to the Tennessee Bar on May 6, 1999 (Bar No. 019751)
Admitted to Illinois Bar 1997 on November 6, 1997 (6242641)
Admitted to Northern District of Illinois on October 18, 2016
Admitted to Missouri Bar on April 17, 1998 (Bar No. 49583)

Admitted to U.S. Court of Appeals — 1* Circuit on July 1, 2019 (Bar No. 1189375)
Admitted to U.S. Court of Appeals — 3 Circuit on September 12, 2018

Admitted to U.S. Court of Appeals — 6" Circuit on October 22, 1999

Admitted to U.S. Court of Appeals — 8" Circuit on July 23, 1998

Admitted to Eastern District of Tennessee on April 6, 2000
Admitted to Middle District of Tennessee on December 2, 1998
Admitted to Western District of Tennessee on September 13, 2006

Admitted to the Western District of New York on August 20, 2012

Admitted to U.S. District Court for the Southern District of Texas on July 23, 2012 (No.
1503828)

814244.1/020200564
